Title: From George Washington to James McAlpin, 27 January 1799
From: Washington, George
To: McAlpin, James



Sir,
Mount Vernon 27th Jany 1799.

The Secretary of War, by Command of the President of the U: States, having announced to the Army the Uniforms which are to

be worn by Officers of the different grades, I have to request that you would make mine comformably thereto; & send it on, so as to be here at farthest by the 22d of February.
There being some doubt in my mind respecting the Sort of Cuff & Pocket flap—that is—Whether the first shall simply turn up, or have a slash through it, with a flap the colour of the cloth (blue, with three buttons and holes) also embroidered; and whether the second shall have a cross pocket in the usual form, or slashed (that is inclining downwards)—There being a doubt I say respecting these matters, as also whether the Buff waistcoat is to have a corresponding embroidery down the front, and round the flaps to suit that on the Cuff, Cape and Flaps on the Coat, you will please to receive precise directions from the Secretary of War, & conform thereto, on all these points.
Let your blue cloth be of the best & softest French or Spanish; and the finest you can procure, of a deep colour. And the Buff of the very best sort, fine, & not inclining to yellow or Orange, like what I have been accustomed to wear. The buttons are to be plain, flat, and of the best double gilt.
I presume there are many workers in embroidery in the City of Philadelphia—in that case make choice of the one who is most celebrated & esteemed the best. Those who follow this business will, unquestionably, be possessed of a variety of patterns. Let these be taken to the Secretary of War to chuse from.
The waistcoat should be straight breasted, that is without lapels. and the Cuffs of the Coat neither large, nor tight; observing a just medium between the two.
I again repeat my wish that they may be with me by the 22d of Feby—send your account along with the Clothes, and the Money shall be remitted to you; or payment ordered thereby—Sir Your Very Hble Servant

Go: Washington

